Dismissed and Memorandum Opinion filed September 25, 2008







Dismissed
and Memorandum Opinion filed September 25, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00594-CV
____________
 
WAL-MART STORES, INC., Appellant
 
V.
 
LUCILLE R. PENNYCUFF, Appellee
 

 
On Appeal from the
413th District Court
Johnson County,
Texas
Trial Court Cause
No. C200800044
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 12, 2008.  On September 3, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 25, 2008.
Panel consists of Chief Justice Hedges, Justices Anderson and Frost.